Title: From James Madison to Horace C. Story, 16 April 1822
From: Madison, James
To: Story, Horace C.


                
                    Sir
                    Montpr. Apl. 16. 1822
                
                I have recd. with your note of the 8th. the pamphlet commited to your charge by the East India marine Socy. of Salem, and I return thro’ the same channel my thanks to the Socy. for their polite attention.
                I cannot speak in terms too favorable of an Institution wch. unites with a benevolent object, the useful one of improving navigation, and another so interesting to all who have a taste for natural & artificial curiosities. This branch of the plan is the more to be commended as it will so readily extend itself to the acquisition from Countries visited by the Salem Mariners, of such new articles belonging to the vegetable & animal domain as may be acceptable to our husbandry. With friendly respects
                
                    J. M.
                
            